Citation Nr: 1040437	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine on and after June 
18, 2008.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, 
from February 1986 to November 1992, and from October 2003 to 
April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

After the Veteran's claim was remitted to the Board for further 
appellate review, he and his spouse submitted statements in 
support of his claim without contemporaneous waivers of RO 
review.  While these statements generally describe how the 
Veteran's service-connected lumbar spine degenerative disc 
disease impacts his daily life and provide some evidence as to 
the associated symptoms, the Boards finds that they are not 
pertinent to the Veteran's claim.  38 C.F.R. § 20.1304 (2010).  
In order for an evaluation in excess of 20 percent to be granted 
for the Veteran's service-connected lumbar spine degenerative 
disc disease on and after June 18, 2008, the evidence of record 
must demonstrate a certain degree of orthopedic impairment, or 
demonstrate incapacitating episodes having a particular duration 
over the past 12 months.  See 38 C.F.R. § 4.71a (2010).  Neither 
statement addressed the relevant criteria and, thus, is not 
pertinent to a determination of whether an evaluation in excess 
of 20 percent is warranted on and after June 18, 2008.  As such, 
the Board finds a remand for RO consideration is not required.


FINDINGS OF FACT

1.  On and after June 18, 2008, the preponderance of the 
competent and credible evidence of record does not show that the 
Veteran's lumbar spine degenerative disc disease is manifested by 
forward flexion of the thoracolumbar spine limited to 30 degrees 
or less even taking into account his complaints of pain; 
favorable ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes that required bed rest prescribed by a 
physician and treatment by a physician having a total duration of 
at least four weeks during any twelve month period.

2.  On and after October 28, 2008, the preponderance of the 
competent and credible evidence of record demonstrated that left 
lower extremity radiculopathy was related to the Veteran's lumbar 
spine degenerative disc disease and this radiculopathy was no 
more than mildly incapacitating.



CONCLUSIONS OF LAW

1.  On and after June 18, 2008, the criteria for an initial 
evaluation in excess of 20 percent for degenerative disc disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2010).

2.  On and after October 28, 2008, the criteria for a separate 10 
percent evaluation, but no more, for left lower extremity 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1), 4.124a, Diagnostic 
Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine arises from his 
disagreement with the initial evaluation assigned following the 
grant of service connection.  Once service connection is granted, 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

The duty to assist the Veteran has been satisfied in this case.  
The RO has obtained the Veteran's available service treatment 
records and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2010, the Board 
remanded the Veteran's claim in order to afford him a VA 
orthopedic examination and a VA neurological examination to 
determine the severity of his service-connected lumbar spine 
degenerative disc disease; the examinations were conducted in 
February 2010.  The examiners took into account the Veteran's 
statements and relevant treatment records, which allowed for 
fully-informed evaluations of the claimed disability.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
finds that the Veteran was afforded VA examinations that were 
adequate for rating purposes.  Id.  Further, the Board finds that 
the RO substantially complied with the directives in the January 
2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  

The Claim

Historically, the Veteran served on active duty from June 1983 to 
August 1983, from February 1986 to November 1992, and from 
October 2003 to April 2005.  In July 2005, the Veteran submitted 
a claim of entitlement to service connection for a lumbar spine 
degenerative disc disease, which was granted in December 2006 and 
assigned a noncompensable evaluation, effective April 12, 2005.  
In August 2008, the noncompensable evaluation was increased to 20 
percent, effective June 18, 2008.  In January 2010, the Board 
granted a 10 percent disability rating for the lumbar spine 
degenerative disc disease effective from April 12, 2006, to 
June 17, 2008, and remanded the claim for an initial evaluation 
in excess of 20 percent on and after June 18, 2008, because the 
appellant asserted that symptoms associated with his lumbar spine 
degenerative disc disease had worsened.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  After the examinations were conducted, the 
20 percent initial evaluation was continued in the July 2010 
Supplemental Statement of the Case.  The claim has been remitted 
to the Board for further appellate review.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

The current appeal is based on the assignment of an initial 
disability rating following the initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, evidence contemporaneous with the claim and the 
rating decision that granted service connection is most probative 
of the degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Id, at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time.  
Id.

Most recently, the RO rated the Veteran's lumbar spine 
degenerative disc disease as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (2010). 

The General Rating Formula provides for a 100 percent evaluation 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation for unfavorable ankylosis of the entire thoracolumbar 
spine; a 40 percent evaluation for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine; and a 20 percent evaluation for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 
4.71a, Plate V (2010).

According to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes:  A 10 percent rating requires 
evidence of incapacitating episodes having a total duration of at 
least 1 week but less than 2 weeks during the past 12 months; a 
20 percent rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months; a 40 percent rating requires evidence 
of incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.

An incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  Id. at Note (2).

When evaluating loss in range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Veteran submitted a statement in support of his claim, dated 
June 18, 2008, wherein he reported that he was experiencing 
"more back pain."

In a June 25, 2008, VA treatment records the Veteran reported low 
back pain that interfered with sleep.  The pain was "the same in 
character[,] but with increased frequency."  The Veteran's 
paraspinal muscles and quadrates were characterized as "tight."  

In July 2008, x-ray of the Veteran's lumbar spine demonstrated 
spurring and disc space narrowing at L5-S1.  Further, "the 
visualized pedicles and the sacroiliac joints [were] 
unremarkable."  The diagnosis was degenerative changes at L5-S1.

Also in July 2008, the Veteran appeared for a follow-up 
appointment.  His chief complaint was back pain and he reported 
"several" trips to an emergency room for back treatment.

In August 2008, the Veteran was afforded a VA examination to 
ascertain the severity of his service-connected lumbar spine 
degenerative disc disease.  During the examination, the Veteran 
reported that his back was getting worse, which impaired his 
ability to function as a truck driver.  The Veteran reported pain 
of 10 on a 10-point pain scale.  He stated that he experienced 
this pain 24 hours per day without flare-ups.  Functionally, the 
Veteran asserted that he was unable to tolerate prolonged 
sitting, standing, bending, walking, running, or heavy lifting.  
He did not have any incapacitating episodes in the past year 
where bed rest was ordered by a physician.  The Veteran stated 
that his right leg would "fall asleep."  He further reported 
that physical therapy was not beneficial, that he has not had 
epidural injections, and that transcutaneous electrical neural 
stimulation (TENS) made his symptoms worse.  A physical 
examination of the Veteran's lumbar spine revealed tenderness to 
palpation, with no paraspinal muscle spasm.  Range of motion 
testing demonstrated forward flexion to 50 degrees, with pain at 
40 degrees; extension limited to 10 degrees by pain; lateral 
flexion limited to 20 degrees by pain, bilaterally; and rotation 
limited to 25 degrees by pain, bilaterally.  After three 
repetitions of the motions, there was no additional limitation of 
motion due to pain, fatigue, weakness, or incoordination.  Deep 
tendon reflexes were determined to be 2+, bilaterally, and there 
was no sensory loss with monofilament testing.  The diagnosis was 
mild lumbar spondylosis with degenerative disc disease at L5-S1.  
The examiner then reiterated the findings from the physical 
examination, adding that the Veteran experienced pain upon 
motion, with some tenderness and spasm, but no weakness.

In a September 2008 VA treatment record, the Veteran complained 
of back pain that began in 2005 and had worsened over the past 
year.  It was noted that past treatment for his back pain 
included physical therapy; TENS; trigger point injections in the 
emergency room, which would only help for 1 or 2 days; and 
capsaicin ointment, which was not beneficial.  After reviewing 
the results from October 2007 imaging, the diagnosis was 
myofascial pain.

In an October 28, 2008, VA treatment record the Veteran 
complained of low back pain and pain that radiated above the knee 
down his right leg.  After reviewing imaging results from October 
2007, the primary diagnoses were myofascial pain and lumbar spine 
spondylosis, with "radicular pain in L3 distribution on the 
left."

In February 2009, VA treatment records show the Veteran went to 
the emergency room complaining of back pain; he received trigger 
point injections.  The Veteran reported previous radicular pain, 
but that such pain had since abated.  The Veteran described his 
then current pain as being a 5 on a 10-point pain scale.  The 
diagnosis was myofascial pain and lumbar spondylosis, with 
"radicular pain in L3 distribution on the left."  A trigger 
point injection was administered.

At a May 2009 follow-up appointment, a physical examination 
revealed pain upon palpation of the lumbar paraspinal 
musculature.  The diagnosis of myofascial pain and lumbar 
spondylosis, with "radicular pain in L3 distribution on the 
left," was continued.  A trigger point injection was 
administered.

In August 2009, the Veteran reported that the May 2009 injection 
only relieved his symptoms for a few hours.  The Veteran 
continued to exhibit pain upon palpation of the lumbar paraspinal 
musculature.  The Veteran was scheduled to undergo repeat imaging 
of his lumbar spine and to receive a caudal epidural injection.

In September 2009, a magnetic resonance image of the Veteran's 
lumbar spine was obtained that revealed mild straightening of the 
lumbar spine; no vertebral body fractures or collapse; no 
significant listhesis or subluxation; the thecal sac ended at 
T12-L1; no areas of altered signal intensity were seen involving 
the thecal sac; and degenerative changes of the lumbar spine, 
most pronounced at L4-L5 and L5-S1.  At L5-S1, a diffuse disc 
bulge was visualized, asymmetric to the left side.  Further, 
prominent facet arthropathy, ligament thickening, indentation of 
the underlying thecal sac, and mild narrowing of the left neural 
foramina were visualized.  At L4-L5, a diffuse disc bulge was 
seen with prominent facet arthropathy and ligamentous thickening.  
A prominence of the posterior epidural fat, indentation of the 
underlying thecal sac, and mild narrowing of bilateral neural 
foramina were seen.  At L3-L4, a mild diffuse disc bulge was seen 
with prominent facet arthropathy and ligamentous thickening.  A 
prominence of the posterior epidural fat was seen, but no 
significant thecal sac compression and no significant neural 
foramina narrowing were seen.  At L1-L2 and L2-L3, there was no 
significant disc bulge, but there was a prominence of the 
posterior epidural fat and prominent facet arthropathy and 
ligamentous thickening.  Further, there was no significant thecal 
sac compression and no significant neural foramina narrowing.  
Ultimately, the impression was degenerative changes of the lumbar 
spine, most pronounced at L4-L5.  There was a diffuse disc bulge 
with a subtle annular tear and small central focal protrusion at 
L4-L5, as well as mild compression of the thecal sac and mild 
narrowing of the neural foramina, bilaterally.  This demonstrated 
"mild interval worsening" compared to findings in October 2007.

In October 2009, the Veteran received a caudal epidural steroid 
injection.  

Later in October 2009, the Veteran testified at a Board hearing 
about the severity of his lumbar spine degenerative disc disease 
symptoms and how the associated symptoms impacted his daily life.

In February 2010, the Veteran underwent a VA orthopedic 
examination and a VA neurological examination.  With respect to 
the orthopedic examination, the Veteran reported that his back 
pain was a 4 on a 10-point pain scale at rest with recumbency, 
and as much as a 10 when standing, walking, twisting, or bending.  
The Veteran reported that he pain is located in the central 
aspect of his low back and occasionally in his left posterior 
calf.  The Veteran reported that his left foot would occasionally 
become numb.  The Veteran denied any bowel or bladder 
dysfunction.  Upon examination, the Veteran was able to get in 
and out of a chair without difficulty; used a cane, but could 
walk without it; and, when standing straight, his pelvis was 
level.  Range of motion testing demonstrated that he was able to 
flex forward to 35 degrees with pain; laterally bend to the left 
to 10 degrees; laterally bend to the right to 0 degrees; and 
extend to 10 degrees with pain.  Muscle spasms were present.  
Deep tendon reflexes were 2+, bilaterally, and sensations were 
intact.  His motor strength was 5 out of 5.  Upon review of the 
x-rays, the examiner noted degenerative disc disease at L5-S1, 
with narrowing and spurring and good lordosis.  The diagnosis was 
chronic lumbar sprain with degenerative disc disease.  The 
examiner then stated that the Veteran did not demonstrate "any" 
change of motion with repetitive testing, and that the Veteran 
demonstrated painful motion, spasm, and tenderness, but no 
weakness.  Further, the Veteran's neurological testing was 
"completely normal" and the Veteran did not experience an 
incapacitating episode in the last year.

With respect to the VA neurological examination, the Veteran 
reported pain originating in his lower back that radiate up his 
back and radiated into his left lower extremity to his calf, with 
numbness resulting in his left foot.  After reviewing the Veteran 
relevant treatment history, the examiner administered a physical 
examination.  The Veteran's deep tendon reflexes were 1+ at the 
knees, and 2+ at the ankles.  His toes were downgoing.  A motor 
examination demonstrated that the Veteran had 5+/5+ strength of 
the iliopsoas, quadriceps, hamstrings, dorsiflexion, plantar 
flexion, eversion, and inversion of both legs.  The examiner 
stated that "[t]here may be some very mild diminished pinprick 
in the S1 distribution[,] bilaterally, but he has good sensation 
in the L5 distribution."  Vibration and proprioception 
sensations were deemed intact in the Veteran's bilateral lower 
extremities.  The impression was,

This Veteran has constant low back pain with 
degenerative changes as noted on the magnetic 
resonance imaging.  He also gets radiation of 
pain down the back of the left lower 
extremity, which is in the S1 nerve root 
distribution.  At this level, there is a mild 
neuroforaminal narrowing and certainly this 
is consistent with a left S1 radiculopathy.  
This radiculopathy, however, has mainly given 
symptoms.  There is no evidence of paralysis 
and mild[,] if any[,] sensory loss due to 
this.

In order for an evaluation in excess of 20 percent to be granted 
for the Veteran's service-connected lumbar spine degenerative 
disc disease on and after June 18, 2008, the evidence of record 
must demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less, favorable ankylosis of the entire thoracolumbar 
spine, or demonstrate incapacitating episodes having a total 
duration of at least 4 weeks, but less than 6 weeks during the 
past 12 months.  38 C.F.R. § 4.71a, General Rating Formula, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

As to a higher evaluation based on limitation of motion, the only 
evidence of record wherein range of motion testing was 
administered was during the July 2008 and February 2010 VA 
examinations.  In July 2008, the Veteran was able to flex forward 
to 50 degrees.  In February 2010, he was able to flex forward to 
35 degrees.  Consequently, a rating in excess of 20 percent on 
and after June 18, 2008, is not warranted based on the orthopedic 
manifestations of the Veteran's service-connected lumbar spine 
degenerative disc disease.  Id; Fenderson, supra.

In making this determination, the Board has also considered 
whether there was any additional functional loss not contemplated 
in the 20 percent evaluation for the Veteran's orthopedic 
manifestations.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 
supra.  In July 2008, the Veteran was able to flex forward to 50 
degrees, but reported pain at 40 degrees.  After three 
repetitions of the tested motions, the examiner determined there 
was no additional limitation of motion due to pain, fatigue, 
weakness, or incoordination.  In February 2010, the Veteran was 
able to flex forward to 35 degrees with pain throughout; however, 
the examiner found that the Veteran did not demonstrate "any" 
change of motion with repetitive testing.  Although the evidence 
of record demonstrated some additional function loss due to pain, 
the additional functional loss has not been shown to the level 
required for a rating in excess of 20 percent on and after June 
18, 2008.  38 C.F.R. § 4.71a, General Rating Formula, see also 
Note 5; Also see Fenderson, supra.

As to a higher evaluation based on ankylosis (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992)), the record is negative for a diagnosis 
of ankylosis of the entire thoracolumbar spine and in the absence 
a diagnosis the Board may not rate his service-connected 
degenerative disc disease of the lumbar spine as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a 
rating in excess of 20 percent on and after June 18, 2008 is not 
warranted based on the orthopedic manifestations of the Veteran's 
service-connected lumbar spine degenerative disc disease.  Id; 
Fenderson, supra.

As to a higher evaluation based on incapacitating episodes, the 
evidence of record dated on and after June 18, 2008, did not 
demonstrate any incapacitating episodes.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  In fact, at both of the Veteran's most 
recent VA examinations he specifically denied having physician 
ordered bed rest.  As such, a rating in excess of 20 percent is 
not warranted for the Veteran's service-connected lumbar spine 
degenerative disc disease on and after June 18, 2008, based on 
incapacitating episodes. 38 C.F.R. § 4.71a; Also see Fenderson, 
supra.

As to assigning the Veteran a separate rating due to his adverse 
neurological symptomatology, the Board notes that controlling 
regulations provide that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).  

In this appeal, the Board finds that given the nature and 
location of the Veteran's adverse symptomatology that the 
neurologic diagnostic code applicable to lower extremity 
radiculopathy is Diagnostic Code 8520, concerning the evaluation 
of sciatic nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2010).  

Under Diagnostic Code 8520, a 10 percent rating is assigned for 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve; a 40 percent rating is assigned for moderately 
severe incomplete paralysis; a 60 percent rating is assigned for 
severe incomplete paralysis, with marked muscular atrophy; and an 
80 percent rating is assigned for complete paralysis of the 
sciatic nerve, where the foot dangles and drops, and there is no 
active movement possible of muscles below the knee, flexion of 
knee weakened, or (very rarely) lost.  Id. 

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  See Note at "Diseases of 
the Peripheral Nerves" in 38 C.F.R. § 4.124a.

With the above criteria in mind, the Board notes that a review of 
the record on appeal reveals that VA treatment records starting 
on October 28, 2008, first document the Veteran's complaints, 
diagnoses, and/or treatment for left lower extremity 
radiculopathy due to his degenerative disc disease of the lumbar 
spine. Specifically, at that time he was diagnosed with 
myofascial pain and lumbar spine spondylosis with radicular pain 
in L3 distribution on the left.  Moreover, while some subsequent 
VA treatment records noted that his adverse symptomatology 
temporarily resolved with treatment, the VA treatment records as 
well as the February 2010 VA neurological examination report also 
document that these problems reappeared.  Further, the February 
2010 VA neurological opined that the Veteran's subjective 
complaints of left lower extremity radiculopathy, although mild, 
were consistent with neuroforaminal narrowing at S1.  Moreover, 
neuroforaminal narrowing at S1 was confirming by magnetic 
resonance imaging in September 2009.  As such, the Board finds 
that lower left extremity radiculopathy is related to the 
Veteran's service-connected lumbar spine degenerative disc 
disease and, thus, a separate evaluation is warranted.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  

As to the severity of the Veteran's left lower extremity 
radiculopathy, the objective evidence of record shows it being 
manifested by pain and numbness.  Moreover, the February 2010 VA 
neurological opined that it was "mild" and this opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  Consequently, the Board finds that the Veteran is 
entitled to a separate 10 percent rating for mild left lower 
extremity radiculopathy on and after October 28, 2008.  38 C.F.R. 
§§ 4.25, 4.26, 4.71a, General Rating Formula, Note (1); Also see 
Fenderson, supra.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2010).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id; Also see Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); 
see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 'exceptional 
or unusual' factors which render application of the schedule 
impractical.").  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the 20 percent 
rating inadequate.  The Veteran's service-connected lumbar spine 
degenerative disc disease is evaluated as a musculoskeletal 
disability, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by this disability.  Id., see also 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  On and after June 18, 2008, the 
Veteran's service-connected lumbar spine degenerative disc 
disease is marked by the following symptomatology:  pain; painful 
motion; tenderness upon palpation of the lumbar paraspinal 
musculature; spasm; and range of motion, at its worst, as 
follows:  forward flex to between 40 degrees and 35 degrees; 
extension to 10 degrees; lateral flexion to left to between 20 
degrees and 10 degrees; lateral flexion to the right to between 
20 degrees and 0 degrees; rotation to 25 degrees, bilaterally.  
When comparing this disability picture with the symptoms 
contemplated by the Rating Schedule, the Board finds that the 
Veteran's experiences are congruent with the disability picture 
represented by a 20 percent disability rating.  A rating in 
excess of 20 percent is provided for certain manifestations of 
lumbar spine degenerative disc disease, but the medical evidence 
demonstrates that those manifestations are not present in this 
case.  The criteria for a 20 percent rating reasonably describe 
the Veteran's disability level and symptomatology and, therefore, 
a schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5243; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).

With respect to his left lower extremity radiculopathy, the Board 
finds that the Veteran's disability picture is not so unusual or 
exceptional in nature as to render the 10 percent rating assigned 
herein inadequate.  The Veteran's left lower extremity 
radiculopathy is evaluated as a disease of the peripheral nerves 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.  The left lower extremity 
radiculopathy is marked by pain and numbness and the February 
2010 VA neurological opined that it was "mild."  When comparing 
this disability picture with the symptoms contemplated by the 
Rating Schedule, the Board finds that a 10 percent disability 
rating more than adequately represents the Veteran's experiences.  
The criteria for a 10 percent rating reasonably describe the 
Veteran's disability level and symptomatology and, therefore, a 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the 
Veteran's disability picture, with respect to both his lumbar 
spine degenerative disc disease and his left lower extremity 
radiculopathy, cannot be characterized as an exceptional case so 
as to render the schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration was 
not met and, consequently, the Board finds that the Veteran is 
not entitled to a referral for an extraschedular rating.  Thun, 
22 Vet. App. at 115.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the personal hearing testimony, and the 
claimant's statements to his VA examiners.  In this regard, while 
the Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see, neither is 
competent to report that a service connected disability meets the 
criteria for an increased rating because such an opinion requires 
medical expertise which they have not been shown to have.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra; Espiritu, supra.  Moreover, the Board finds more competent 
and credible the opinions by the medical professionals at his two 
most recent VA examinations as to the severity of his adverse 
symptomatology than these lay claims.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against evaluations in excess of those already 
assigned, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

On and after June 18, 2008, an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine is 
denied.

On and after October 28, 2008, a separate 10 percent evaluation 
for left lower extremity radiculopathy is granted, subject to the 
law and regulations governing the payment of monetary benefits.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


